              Case 2:20-cr-00171-JCC Document 118 Filed 08/13/21 Page 1 of 2




                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR20-0171-JCC-3
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    YI JUN CHEN,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion for a remote change of plea
18   hearing (Dkt. No. 117). Defendant seeks a remote hearing so that he can continue to care for his
19   ailing mother in Chicago. (Id. at 3.) But he provides no legal authority supporting his request.
20   The Court may conduct a felony plea hearing by video or telephone conference if the COVID-19
21   pandemic materially affects the functioning of the Court and the Court finds that the plea hearing
22   cannot be further delayed without serious harm to the interests of justice. See Coronavirus Aid,
23   Relief, and Economic Security Act, Pub. L. No. 116-136, §§ 15002(b)(2)(A), (b)(4), 134 Stat.
24   281, 528–29 (2020); W.D. Wash. General Order No. 06-21 (March 23, 2021). But Defendant
25   provides no facts to support such a finding here.
26


     MINUTE ORDER
     CR20-0171-JCC-3
     PAGE - 1
              Case 2:20-cr-00171-JCC Document 118 Filed 08/13/21 Page 2 of 2




 1          Accordingly, Defendant’s motion for a remote change of plea hearing is DENIED.

 2   Defendant may again move for such a hearing, but must provide facts and/or legal citation

 3   supporting the motion.

 4          DATED this 13th day of August 2021.

 5                                                        Ravi Subramanian
                                                          Clerk of Court
 6
                                                          s/Sandra Rawski
 7
                                                          Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0171-JCC-3
     PAGE - 2
